UNITED STATES DISTRICT COUR'I`
FOR THE EASTERN DISTRICT OF TENNESSEE
CHATTANOOGA DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
Case No: 1:'19-CV-
v.
Judges
REAL PROPERTY LOCATED AT .
6385 BELLMOORE PARK LANE

JOHNS CREEK, GEORGIA 30097,

Defendant.

vV\/VV\/\./\/\/\/V

VERIFIED COMPLAINT INREM

Comes now the plaintiff, United States of Arnerica, by and through its attorneys, J.»
Douglas Overbey, United States Attorney for the Eastern District of Tennessee, and Gretchen
Mohr, Assistant United States Attorney, and brings this complaint and alleges as follows in
accordance With Rule G(Z) of the Federal Rules of Civil Procedure, Supplemental Rules for
Admiralty or Maritime Clairns and Asset l?orfeiture Actions:

NATURiE OF THE ACTION

l. ln this in rem civil action, fhe United States of America seeks forfeiture of the real
property having a mailing address of 63 85 Bellmoore Park Lane, Johns Creek, Georgia 30097
(hereinafter “defendant property”).

2. The United States of America seeks forfeiture of the defendant property pursuant
to 18 U.S.C. § 981(a)(1)(C), Which authorizes forfeiture of property, real or personal, Which

constitutes or is derived from proceeds traceable to a Violation of 18 U._S.C. § 1343 and/or 1957.

Case 1:19-Cv-00064 Document 1 Filed 03/01/19 Page 1 of 5' Page|D #: 1

THE DEFENDANT IN REM
3. The United States seeks forfeiture of the following defendant property, with all
appurtenances, improvements, and attachments thereon, which is more fully identified and more
particularly described below:
All that tract or parcel of land lying and being in Land Lot 417 of the 1st
District, 1st Section, Fulton County, Georgia being Lot 241, The y
Palisades at Bellmoore Park - Phase II, as shown on plat recorded in Plat
Book 380, pages 106-114, Fulton County, Georgia records, which said
plat being incorporated herein by reference thereto.
For further reference See Limited Warranty Deed filed and recorded on
June 2, 2017, in Deed Book 57578, Page 501, in the Clerk of Superior
Court for Fulton County, Georgia, lnstrument Number 2017-0195292.
4. The defendant property has not been seized but is within the jurisdiction of the
Court pursuant to 28 U.S.C. § l355(b)(1)(A). The United States does not request authority from
the Court to seize the defendant property at this time. The United States will, as provided by 18

U.s.C. §§ 935(b)(2)and(c)(1);

a. post notice of this action and a copy of the Complaint on the defendant
property;
b. serve notice of this action on the record owners of the defendant property,

and any other person or entity who may claim an interest in the defendant
property, along with a copy of this Complaint;

c. execute a writ of entry for purposes of conducting an inspection and
inventory of the defendant property; and

d. file a notice of lz's pendens in the county records where the defendant
property is located.

2

Case 1:19-Cv-00064 Document 1 Filed 03/01/19 Page 2 of 5 Page|D #: 2

JURISDICTI()N AND VENUE

5. Plaintiff brings this action in rem in its own right to forfeit and condemn the
defendant property. This Court has jurisdiction over an action commenced by the United States
under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C. § 1355(a).

6. This Court has in rem jurisdiction over the defendant property pursuant to 28
U.S.C. § 135 5 (b)(l)(A) because acts or omissions giving rise to the forfeiture of the defendant
property occurred in this district

7. Venue is proper in this district pursuant to 28 U.S.C. § 1355 (b)(1)(A), because the
acts or omissions giving rise to the forfeiture occurred in this district

BASIS FOR FORFEITURE

8. The United States of Arnerica seeks forfeiture of the defendant property pursuant
18 U.S.C. § 981(a)(1)(C) for Violations of 18 U.S.C. §§ 1343 and/or 1957.

9. Pursuant to 18 U.S.C. § 981(f), all right, title and interest in the defendant
property became vested in the United States at the time of the acts giving rise to the forfeiture

. MCJ_`§

10. As set forth in detail in the Affidavit of Special Agent, David Kukura, Federal
Bureau of Investigation, the Government’s investigation has determined that defendant property
constitutes proceeds of an offense in violation of federal law including conspiracy to commit
wire fraud and money laundering Furthermore, your Affiant has probable cause to believe the
defendant property constitutes proceeds traceable to violations of 18 U.S.C. § 1343 (Wire Fraud)
and is subject to civil forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C) and constitutes proceeds
traceable to violations of 18 U.S.C. § 1957 (Money Laundering) and is subject to civil forfeiture

pursuant to 18 U.S.C. § 981(a)(1)(C).

3

Case 1:19-Cv-00064 Document 1 Filed 03/01/19 1 Page 3 of 5 Page|D #: 3

11. The defendant property is subject to forfeiture to the United States in accordance
with 18 U.S.C. § 981(a)(1)(C).
CLAIM FOR RELIEF
12. Plaintiff repeats and re-alleges each and every allegation set forth in paragraphs 1
through 11 above.
PRAYER FQR RELIEF
Wherefore, the United States of America prays:
1. Defendant property be condemned.and forfeited to the United States of America
in accordance with the provisions of 1aw;
2. Notice of this action be given to all persons known or thought to have an interest
in or right against the defendant property;
3. Plaintiff be awarded its costs in this action and for such other necessary and
equitable relief as this Court deems proper.
Respectfully submitted,
J. DOUGLAS OVERBEY

United States Attorney

By: s/Gretchen Mohr
GRETCHEN MOHR
Assistant United States Attorney
800 Market Street, Suite 211
Knoxville, Tennessee 37902
(865) 545-4167

4

Case 1:19-Cv-00064 ` Document 1 Filed 03/01/19 Page 4 of 5 Page|D #: 4

VERIFICATI()N

I, David Kukura, Special Agent, F ederal Bureau of lnvestigation, hereby verify and
declare under penalty of perjury as provided by 28 U.S.C. § 1746, the following:

That l have read the foregoing Verified Complaint In Rem and know the contents thereof,
and that the matters contained in the Verified Complaint In Rem and in the accompanying
Affidavit are true to my own knowledge, except that those matters herein stated to be alleged on
information and belief and as to those matters 1 believe them to be true.

The sources of my knowledge and information and the grounds of my belief are from
information gathered by law enforcement officers, as well as my investigation of this case with
the F ederal Bureau of Investigation.

l I hereby verify and declare under penalty of perjury of the laws of the United States of
America that the foregoing is true and correct.

EXecuted this 01 §‘yi/\ day of February, 2019.

 
  
 

David Kukura
Special Agent
Federal Bureau of lnvestigation

 

Case 1:19-Cv-00064 Document 1 Filed 03/01/19 Page 5 of 5 Page|D #: 5

